PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/942,293
Filing Date: 30 Mar 2018
Appellant(s): SUAREZ et al.



__________________
Kenneth Cheney (Reg. No. 61,841)
For Appellant








	This is in response to the appeal brief filed 07/14/2021 appealing the Office action mailed 02/23/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant argues: 
"The applied references fail to disclose the features of "receiving from a software application associated with a mobile device, authentication information including a location of the mobile device (Appeal Brief pg. 9)."

Wischhusen teaches "a doctor making use of the medical device by means of a mobile device may be enabled to enter a command into the medical device only when he is in close proximity to the medical device (pg. 3, lines 22-25)." This explicitly teaches using the location of the mobile device. 
Wischhusen further teaches “a control command from a first mobile device comprises determining of a first user ID of a first user (pg. 4, lines 18-20).” This explicitly teaches receiving authentication information. Therefore Wischhusen teaches receiving authentication information (i.e. first user ID) and location information of the mobile device (i.e. proximity of mobile device).
Appellant argues:  "Wischhusen explicitly teaches authentication information being separate from location tracking. That is, first, the user is legitimized, i.e. authenticated, and then the user may be tracked (Appeal Brief pg. 10)."
The Examiner respectfully disagrees. Appellant appears to imply there is some sort of order required by the claims (e.g. first the user is authenticated and then the user is tracked). The claims only require receiving "authentication information including a location of the mobile device." Appellant admits the prior art teaches both. Therefore the prior art teaches the claimed limitations.

Appellant argues: "While Wischhusen discloses a "database" may be adapted to provide an access condition of a user in response to receiving a first location and a first user ID....Wischhusen does not disclose the location and user ID being received together (Appeal Brief pg. 11)."
Similar to the above argument, there is no requirement that the ID and location is received "together" from the mobile device. Figure 3 teaches determining the location 300 of the mobile device, and 304 teaches receiving authentication information of the mobile device. Therefore Wischhusen teaches the claimed limitations.

Appellant argues: "The Final Office Action contends "Applicant's own specification recites...and appears to allege that the features missing from Wischhusen would be obvious because Applicant's specification discloses a similar way of using geolocation (Appeal Brief pg. 11)."
The Examiner respectfully disagrees that the Final Office action was alleging features missing from Wischhusen because Applicant's specification discloses a similar way. At no point in the 103 rejection does the Examiner cite the Applicant's specification. 
The Examiner was merely responding to an argument in the previous remarks. Appellant has chosen not to continue arguing the previous argument in the Appeal Brief. (“Tracking a location is not seen to be the same as receiving a location” Applicant Remarks pg. 8, 11/23/2020)
Therefore this argument is not relevant to the prior art rejection in the Final Office Action.

Appellant argues: "Waniss does not teach or suggest that a request to control another user's access comes from the same mobile device that sent the authentication information including a location of the mobile device (Appeal Brief pg. 14)"
In response to arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner respectfully submits that Waniss is not being used to teach sending authentication information including a location of a mobile device, instead, the secondary reference Wischhusen is being used. The combination of the two references teaches the claimed limitations. 

Appellant argues: " A skilled person simply would not have seen to modify the MDC of Waniss to provide location information to a caregiver's device (Appeal Brief pg. 14)" 
The Examiner respectfully disagrees. Both Waniss and Wischhusen are in related fields. The motivation to modify Waniss is to prevent mistaken usage of the medical device in the absence of a user or an operator (pg. 3 of Wischhusen)

Appellant argues:  the request disclosed by Waniss is sent directly from the MDC to the caregiver's device, and the caregiver's device determines whether it will accept the request (Appeal Brief pg. 16)."
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically 
It is unclear exactly what limitation in Claim 7 Appellant thinks Waniss does not teach. Furthermore, Appellant cites Paragraph [0036] which was not even used to reject Claim 7.
Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/HARRIS C WANG/Primary Examiner, Art Unit 2439  
                                                                                                                                                                                                      

Conferees:

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.